DETAILED ACTION
Applicant’s reply, filed 16 April 2021 in response to the non-final Office action mailed 21 January 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-9 and 13-15 are pending under examination, wherein: claim 1 has been amended, claims 2-9 are as originally filed, clams 13-15 are as previously presented, claims 10-12 were cancelled by this and/or previous amendment(s), and claims 16-25 were withdrawn by previous restriction requirement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagihara et al. (US PGPub 2016/0329522).
	Regarding claims 1, 9 and 15, Hagihara teaches organic EL devices including a transparent substrate, a first electrode, an organic EL layer, a second electrode, a sheet-like sealing material including a sealing resin layer and a sealing base, sequentially stacked ([0021](12); abstract). Hagihara teaches the sheet-like sealing material comprises 50 to 100 mass% of a sealing resin selected from rubber-based polymers, (meth)acrylic-based polymers, silicone-based polymers, etc. ([0051]-[0052]; [0055]; [0062]; [0088]). Hagihara further teaches the inclusion of 1 to 10 mass% of a UV 
	Regarding claims 2-5, Hagihara teaches the devices set forth above and further teaches the UV absorber is selected from salicylates, benzophenones, benzotriazoles, hindered amine sebacates (where bis(2,2,6,6-tetramethyl-4-piperidyl) sebacate is taught as an optional alternative but is not required). Hagihara teaches compounds including 2-(2’-hydroxy-3’,5’-di-t-butylphenyl)benzotriazole, etc. ([0093]; exemplified by Tinuvin compounds 900, 326, 460,  and CarboProtect). Hagihara further teaches the UV absorber will have a maximum absorption wavelength from 340 to 360 nm ([0091]).
	Regarding claims 13-14, Hagihara teaches the devices as set forth above and further teaches a light transmittance at a wavelength of 420 nm of 85% or more and a light transmittance at a wavelength of 370 nm of 1% or less ([0039]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al. (US PGPub 2016/0329522) as evidenced by Bechtold (WO 97/39051), or in the alternative in view of Bechtold.
Hagihara teaches the devices as set forth in claim 1 above and teaches the inclusion of light stabilizers and antioxidants ([0105])(instant radical scavenger) but is silent to specific compounds thereof, and also teaches use of combinations of the UV absorbers ([0094]) including hindered amines such as bis-(1,2,2,6,6-pentamethyl-4-pipridinyl)sebacate, etc.
	Hagihara invites the selection of combinations of UV absorbers and as such it would have been obvious to one of ordinary skill in the art to select two compounds from the UV absorbers of Hagihara and arrive at the instant invention with a reasonable expectation of success. It is further noted that Bechtold evidences that compounds taught by Hagihara, such as bis-(1,2,2,6,6-pentamethyl-4-pipridinyl)sebacate, are also known in the art as UV stabilizers for stabilized polymer compositions (pg 7-10).
3-OC(O)-(CH2)n-C(O)O-R3 (pg2-3) , wherein preferred compounds of B include bis-(2,2,6,6-tetramethyl-4-pipridinyl)succinate, bis-(1,2,2,6,6-pentamethyl-4-pipridinyl)sebacate, bis-(1-octyloxy-2,2,6,6,-tetramethyl-4-pipridinyl)succinate, (1-octyloxy-2,2,6,6,-tetramethyl-4-pipridinyl)sebacate, etc. (page 9; see also compounds of page 10). Bechtold and Hagihara are analogous art and are combinable because they are both concerned with stabilized polymer compositions. At the time of filing a person having ordinary skill in the art would have found it obvious to include the UV stabilizers of Bechtold in the sealing sheet composition of Hagiraha and would have been motivated to do so as Hagihara invites the inclusion of known and suitable light stabilizer compounds and further as Bechtold teaches the compounds of B-1 are known and preferable photoreactive, UV-light absorbing, low molecular weight stabilizer compounds for stabilizing polymer compositions against damage by light, heat and/or oxidation (pg 1). 


Response to Arguments/Amendments
	The 35 U.S.C. 103 rejections of claims 1-9 and 13-14 as unpatentable over Strzegowski et al. (US PGPub 2010/0295091), as evidenced by BASF (Tinuvin 770 DF® technical datasheet, 10-2016) and Cytec (Cyasorb® UV-531 technical datasheet 09-1997), and in view of Bechtold (WO 97/39051), and of claim 15 as unpatentable over Strzegowski et al, as evidenced by BASF and Cytec, and in view of Bechtold (WO 97/39051) and further in view of Chae et al. (US PGPub 2014/0045990) are withdrawn as a result of Applicant’s filed claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/Primary Examiner, Art Unit 1767